This writ of error was taken to a judgment awarding damages for personal injuries received at a grade crossing when a street car collided with an automobile in which plaintiff was riding. Negligence of the *Page 681 
defendant company is alleged in the operation of the street car, in excessive speed and in failing to give warning of the approach of the street car. Trial was had on a plea of not guilty and of contributory negligence. There was evidence legally sufficient to support a finding of negligence of the defendant's employee in not giving warning of the approach of the car under circumstances of traffic and obstruction of vision near the crossing which required careful attention and the giving of timely warning signals by the motorman; and similarly as to the plaintiff who was driving the automobile; but, under the statutes, contributory negligence merely reduces the amount of the recovery, and as there is no contention that the damages were not duly apportioned, but merely that a new trial should have been granted on grounds going to the lack of negligence on the part of the defendant, no material error is made to appear.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur in the opinion and judgment.
                   ON PETITION FOR REHEARING.